SEXTON, Judge,
concurring in part and dissenting in part.
I agree with the majority analysis and holding with respect to the time periods referred to as numbers one and two. However, I disagree with the fee allowed as to period number three when the plaintiff (defendant-in-reconvention) was managing the escrow account. I do not believe the record supports any fee for this period larger than the $48,000 retained by the defendant-in-re-convention. I would render judgment for the plaintiffs-in-reconvention against the original plaintiff and .defendant-in-recon-vention for the approximate $130,000 retained as fees for the accounting firm during this period.